Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-9 received on 1/20/2020 have been examined, of which claims 1 and 6 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 6 recite limitations related to “transmit first UCI and/or UL data and/or transmit second UCI/ and/or UL data; controlling the transmission of first UCI/UL data if the scheduled duration of transmission time overlaps”. The term “and/or” before the transmission of second UCI/ UL data, is broadly interpreted as the optional limitation. It unclear if the second uplink information is not being transmitted, 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 2014/0293947)

Regarding claim 1, Nishikawa teaches a user terminal (user terminal to avoid simultaneous transmission of uplink signals in plurality of component carriers, abstract, fig 4, 16-17) comprising: 
a transmission section (transmission reception section 106, fig 16) that transmits (fig 4 defines UE operation for uplink channels with simultaneous transmission designated (scheduled) in subframes of plurality of CCs set with different transmission timings, para 48) first Uplink Control Information (UCI) and/or first UL data by using a first Uplink (UL) data channel (early component carrier (CC) in subframe N as defined in table in fig 4 and shown as CC2 in fig 2-3, , and/or transmits second UCI and/or second UL data by using a second UL data channel (late component carrier (CC) in subframe N-1 as defined in table in fig 4 and shown as CC1 in fig 2-3, 5-12); and 
a control section (transmission determination section 1086 in the baseband signal processing section 108, fig 16, 17, Para 111-112) that, when at least part of a scheduled duration of the second UL data channel overlaps a transmission timing of the first UCI and/or the first UL data (the uplink channel of which transmission is designated in a subframe N of a CC (for example, CC #2 as shown in FIG. 2) set for early transmission timing, the uplink channel of which transmission is designated in a subframe N-1 of a CC (for example, CC #1 as shown in FIG. 2) set for late transmission timing, and UE operation associated with a combination of the uplink signals are defined, para 49; para 50-55 described different combination of information or channel being transmitted in two component carriers with overlapping transmission timings from fig. 4), controls transmission of the first UCI and/or the first UL data (fig. 4 and Para 50-55 describe the combinations of operations determined for the early CC (first UCI /UL data) to control simultaneous transmission; for example, in case of #1 in fig 4, fig 5, para 52: PUSCH in Pcell is on CC1 (late – second UCI/UL) and PUSCH on Scell is on CC2 (early – first UCI/UL), the operation selects to rate match, puncture or drop PUSCH on Scell on CC2).

Regarding claim 6, Nishikawa teaches a radio communication method comprising at a user terminal (user terminal to avoid simultaneous transmission of uplink signals in plurality of component carriers, abstract, fig 4, 16-17): 
transmitting (fig 4 defines UE operation for uplink channels with simultaneous transmission designated (scheduled) in subframes of plurality of CCs set with different transmission timings, para 48) first Uplink Control Information (UCI) and/or first UL data by using a first Uplink (UL) data channel (early component carrier (CC) in subframe N as defined in table in fig 4 and shown as CC2 in fig 2-3, 5-12), and/or transmitting second UCI and/or second UL data by using a second UL data channel (late component carrier (CC) in subframe N-1 as defined in table in fig 4 and shown as CC1 in fig 2-3, 5-12); and 
when at least part of a scheduled duration of the second UL data channel overlaps a transmission timing of the first UCI and/or the first UL data (the uplink channel of which transmission is designated in a subframe N of a CC (for example, CC #2 as shown in FIG. 2) set for early transmission timing, the uplink channel of which transmission is designated in a subframe N-1 of a CC (for example, CC #1 as shown in FIG. 2) set for late transmission timing, and UE operation associated with a combination of the uplink signals are defined, para 49; para 50-55 described different combination of information or channel being transmitted in two component carriers with overlapping transmission timings from fig. 4), controlling transmission of the first UCI and/or the first UL data (fig. 4 and Para 50-55 describe the combinations of operations determined for the early CC (first UCI /UL data) to control simultaneous transmission; for example, in case of #1 in fig 4, fig 5, para 52: PUSCH in Pcell is on CC1 (late – second UCI/UL) and PUSCH on Scell is on CC2 (early – first UCI/UL), the operation selects to rate match, puncture or drop PUSCH on Scell on CC2).

Regarding claim 2, Nishikawa further teaches wherein, when at least part of the scheduled duration of the second UL data channel overlaps the transmission timing of the first UCI and/or the first UL data (fig 2, 3, 5; the uplink channel of which transmission is designated in a subframe N of a CC (for example, CC #2 as shown in FIG. 2) set for early transmission timing, the uplink channel of which transmission is designated in a subframe N-1 of a CC (for example, CC #1 as shown in FIG. 2) set for late transmission timing, and UE operation associated with a combination of the uplink signals are defined, para 49; para 50-55 described different combination of information or channel being transmitted in two component carriers with overlapping transmission timings from fig. 4), the control section (transmission determination section 1086 in the baseband signal processing section 108, fig 16, 17, Para 111-112) controls at least one of dropping and puncturing of at least part of the first UCI and/or the first UL data (fig. 4 and Para 50-55 describe the combinations of operations determined for the early CC (first UCI /UL data) to control simultaneous transmission; for example, in case of #1 in fig 4, fig 5, para 52: PUSCH in Pcell is on CC1 (late – second UCI/UL) and PUSCH on Scell is on CC2 (early – first UCI/UL), the operation selects to rate match, puncture or drop PUSCH on Scell on CC2).

Regarding claim 3, Nishikawa further teaches wherein, when at least part of the scheduled duration of the second UL data channel overlaps the transmission timing of the first UCI and/or the first UL data (fig 2, 3, 5; the uplink channel of , the control section (transmission determination section 1086 in the baseband signal processing section 108, fig 16, 17, Para 111-112) controls replacement of the second UL data channel with respect to at least part of the first UCI and/or the first UL data ( fig 5, para 52: in the case where the transmission timing in the primary cell (PCell) is earlier (i.e. the case where the primary cell corresponds to the CC #2), it is possible to select rate matching or puncturing in the rear end portion of the PUSCH of the subframe N of the CC #1 that corresponds to the secondary cell, or transmission omission (drop) of the PUSCH itself. By this means, with respect to portions in which transmission timings overlap in the primary cell and secondary cell, the PUSCH in the primary cell is transmitted without any change, while it is possible to control the PUSCH in the secondary cell not to overlap, and it is possible to avoid simultaneous transmission reliably; here, the transmission of PUSCH in Pcell with without change and dropping transmission of PUSCH in Scell is the replacement of 2nd UL data channel with respect to 1st UL data channel).

 Regarding claim 4, Nishikawa further teaches wherein, when at least part of the scheduled duration of the second UL data channel overlaps the transmission timing of the first UCI and/or the first UL data (fig 2, 3, 5; the uplink channel of which transmission is designated in a subframe N of a CC (for example, CC #2 as shown in FIG. 2) set for early transmission timing, the uplink channel of which transmission is designated in a subframe N-1 of a CC (for example, CC #1 as shown in FIG. 2) set for late transmission timing, and UE operation associated with a combination of the uplink signals are defined, para 49; para 50-55 described different combination of information or channel being transmitted in two component carriers with overlapping transmission timings from fig. 4), the control section (transmission determination section 1086 in the baseband signal processing section 108, fig 16, 17, Para 111-112) controls at least one of replacement, dropping and cancelling of the second UL data channel with respect to at least part of the first UCI and/or the first UL data (fig 5, para 52: in the case where the transmission timing in the primary cell (PCell) is earlier (i.e. the case where the primary cell corresponds to the CC #2), it is possible to select rate matching or puncturing in the rear end portion of the PUSCH of the subframe N of the CC #1 that corresponds to the secondary cell, or transmission omission (drop) of the PUSCH itself. By this means, with respect to portions in which transmission timings overlap in the primary cell and secondary cell, the PUSCH in the primary cell is transmitted without any change, while it is possible to control the PUSCH in the secondary cell not to overlap, and it is possible to avoid simultaneous transmission reliably; here, the transmission of PUSCH in Pcell with without change and dropping transmission nd UL data channel with respect to 1st UL data channel).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2014/0293947) in view of Kim et al. (US 20160381674) 

 Regarding claim 5, 7-9, Nishikawa teaches the limitations of respective parent claims. 

Nishikawa further teaches wherein the control section controls an amount and/or transmission power of a resource to be allocated to the first UCI or the second UCI based on which one of the first UCI and the second UCI is piggybacked on the first UL data channel or the second UL data channel (fig 8a, para 66: for performing simultaneous transmission of the SRS and PUSCH in the CC #1 and CC #2, with respect to control when max power signaling is required, transmission power of the SRS or PUSCH is adjusted. More specifically, transmission power of either or both of the SRS and PUSCH is decreased so as to meet maximum transmission power; here, SRS on CC1 is 2nd UCI, which overlaps with the PUSCH on CC2, which is UL data channel, and the transmission power of SRS is controlled based on the overlap and simultaneous transmission).

Nishikawa teaches the overlapping of two uplink channels and controlling the simultaneous transmission. Further, for maximum power control, the transmission power of UCI is controlled when overlapping with PUSCH. However, the reference does not teach the piggyback resources and transmission power control. 

However, Kim teaches wherein the control section controls an amount and/or transmission power of a resource to be allocated to the first UCI or the second UCI based on which one of the first UCI and the second UCI is piggybacked on the first UL data channel or the second UL data channel (Para 319-328, fig 18: when PUCCH and PUSCH overlap, MTC terminal determines location where UCI is piggybacked, and the PUSCH transmission power to be piggybacked with the UCI; MTC terminal transmits PUSCH piggybacked by the UCI at the determined location and transmission power). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method of controlling the simultaneous uplink transmission as taught by Nishikawa with uplink transmission being piggybacked and power controlled as taught by Kim for the benefit of providing MTC terminal to efficiently transmit uplink control information as taught by Kim in Para 3.



Conclusion


Jiang et al. (US 2018/0103428): power control and management for eMBB and URLLC multiplexing, wherein communicating with BS using reduced power for the first communication type relative to power used for communicating second communication type (abstract)
TIIROLA et al. (US 20180279291): transmission of uplink control information for multiple control channel format length (abstract); rather than transmitting uplink control information in parallel via different orthogonal signals, at least a portion (overlapping portion) of one of the uplink control information may be punctured or dropped to allow transmission of the other uplink control information (para 52). 
MARINIER et al. (WO 2018231728): reliable control signaling in NR (abstract); a URLLC service and an eMBB service and transmissions at least partially overlap, the WTRU may perform at least one of the following for different combinations of signals: (1 ) the WTRU may prioritize SR(for URLLC), drop PUSCH(for eMBB); (2) the WTRU may prepend and/or puncture PUSCH(for eMBB) with SR(for URLLC), e.g., using a similar concatenation principle as used for UCI on PUSCH for LTE; (3) the WTRU may embed transmission, e.g., drop a part of PUSCH(for eMBB) and replace it with sPUSCH (including BSR( for URLLC)); (4) the WTRU may signal SR using a modification to the DM-RS sequence of the PUSCH(for eMBB); (5) the WTRU may adjust UL PC, e.g., apply power scaling, e.g., if the WTRU is power limited (para 185). 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.